DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 was considered by the examiner.

Drawings
The drawings are objected to because the drawings use an overabundance of shading/hatching which makes the drawings to dark for reproduction.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
The claim(s) are narrative in form, replete with grammatical errors and/or non-idiomatic language (non-standard US English). The structure which goes to make up the device must be specifically and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. 
Note the format of the claims in the most current US patent(s) cited. 
Note: the claims appear to be a direct translation or a machine translation.
NOT been specifically pointed out below. 
Claim 1 recites “Grip” this word should not be capitalized. Note: a claim should start with a singular capitalized word and end in a single “.”.
Claim 2 recites “Socket Joint” these word should not be capitalized.
Claim 5 recites “Theunderground” should be two words --The underground--. 
Claim 1 recites ““O” ring”, however it is customary to write such as --O-ring--.
Claim 1 recites “joint (3)/ ball”, it is not customary to use “/”.  Additionally, the spacing is not customary.
Claim 1 recites “a) a pair of Grip cam mounting plate (1), in the form of a circular ring structure having grip cam holding jaw (12) for mounting grip cam (6) as well as bolting eye (11) of the grip cam mounting plate (1) for connecting the ball joint (5) as well as socket joint (3), out of which one connects one end of the broken pipe part (8a) and ball joint ( 5) and the other one connects the other end of the broken pipe part (8b) and socket joint (3) in a watertight manner by means of a resilient sealing ring (2) placed in between each one of them;”.  The claim language appears to present a structural configuration that does not properly portray applicant’s invention.  The claim language, for example, should recite something like --a) a pair of grip cam mounting plates (1), each grip cam mounting plate being in the form of a circular ring structure and each grip cam mounting plate having a grip cam holding jaw (12) for mounting a grip cam (6) as well as a bolting eye (11) on the grip cam mounting plate (1) for connecting to, 
Claim 11 recites “30to 60” however this should be --30 to 60--. 
Claim 19 recites ““o” ring”, however it is customary to write such as --O-ring--.

Specification
The specification is replete with grammatical errors and/or non-idiomatic language (non-standard US English). The structure which goes to make up the device must be specifically and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Note the format of the specifications in the most current US patent(s) cited.
Note: the specification appears to be a direct translation or a machine translation.
The specification must be reviewed and corrected for any and all issues.
Note: the specification has similar issues as set forth above for the claims.

Abstract

Note: the abstract appears to be a direct translation or a machine translation.
The abstract must be reviewed and corrected for any and all issues.
Note: the abstract has similar issues as set forth above for the claims.

Allowable Subject Matter
Claims 1-20 are allowable once the outstanding objections have been properly addressed, see the drawing objection(s), the claim objection(s), the specification objection(s), and the abstract objection(s) set forth above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Note: claim 1 positively recited the socket joint and the ball joint amongst other things.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; DE-4219442, DE-650786, GB-719339, GB-937409, US-10473249, US-4222593, US-20130341919, and US-3007720.
This application is in condition for allowance except for the following formal matters: 
.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
02/23/2022


								/ZACHARY T DRAGICEVICH/                                                                                      Primary Examiner, Art Unit 3679